Citation Nr: 1623010	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her friends C. L. and L. E.-A.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from July 1971 to July 1974 and from August 1974 to February 1989.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claim in February 2014 for further development.  Unfortunately, there was not substantial compliance with the remand directives, and additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2014 remand, the Board directed the AOJ to request the Veteran authorize the release of any private medical records, afford her a VA spine examination to determine the nature of her back disability, and to readjudicate her claim.  With respect to the examination request, the Board asked the examiner to provide opinions regarding the relationship (if any) between the Veteran's back disability and her active service or her service-connected bilateral knee disabilities.  

The AOJ sent the Veteran a letter in March 2014, requesting she identify and authorize the release of private treatment records, to include those from Dr. A. T.  To date the Veteran did not respond to that letter or authorize the release of private treatment records from Dr. A. T.  However, as the Veteran's claim is being remanded for other reasons, she should be afforded the opportunity to identify and authorize the release of any records that may support her claim.  The duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, there is some question as to whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  During the January 2012 videoconference hearing, the Veteran indicated she was not drawing disability benefits from SSA.  See Hearing Transcript, pg. 10.  However, a February 6, 2012 Psychiatry Note indicates that the Veteran reported she was receiving SSA disability benefits.  If the Veteran has received disability compensation benefits from SSA for the same disability for which she seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

The Veteran was provided a VA examination in May 2014.  The examiner provided an opinion on direct causation, but did not address whether the Veteran's service-connected knee disabilities aggravated her low back disability.  The AOJ requested an addendum opinion, which was received in July 2014.  

In the July 2014 addendum, the examiner wrote that the Veteran's lumbar arthritis was not caused by her limited flexion of the knees or arthritis of the knees, nor was it aggravated by the knees.  The examiner stated that the Veteran's body mass index of 50, morbid obesity, and age alone placed her at 100 percent risk of lumbar spine arthritis, according to studies of the general population.  The examiner further noted that the Veteran's service treatment records contained no mention of arthritis of the spine or knees.  The examiner also observed that "medical literature" indicated that a right knee condition does not affect the left knee, or vice versa, and that knee conditions do not cause or aggravate lumbar degenerative joint disease.  The examiner observed that the Veteran's primary problem of her joint disease was morbid obesity.

Additional clarification is required for several reasons.  In a May 2016 appellate brief, the Veteran's representative stated that the Veteran's back disability was also caused by her service-connected hip disability; to date no opinion has addressed the relationship between the hip disability and the Veteran's back disability.  See Appellate Brief, pg. 2.  The representative also contended that the Veteran's service-connected knee and hip disabilities caused the Veteran's obesity by rendering her unable to exercise; therefore, the back disability should be considered secondary to the service-connected knee and hip disabilities.  Id.  These contentions should be considered by the examiner.

Moreover, the examiner did not render an opinion regarding whether the Veteran's back disability was directly related to service.  To the extent the examiner observed that the Veteran's service treatment records contained no mention of arthritis of the spine, while that statement may be technically correct it is not a sufficient rationale given the Veteran's multiple documented instances of back problems.  See December 18, 1975 note; May 9, 1976 note; March 29, 1977 note; and March 16, 1979 note.  Thus, an opinion addressing the relationship between the Veteran's back disability and service is required.

Additionally, the examiner's observation that "medical literature" indicated that knee conditions do not cause or aggravate lumbar degenerative joint disease, without more, is conclusory in nature.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  For example, a specific reference or paraphrase in the literature would be helpful.  

Lastly, the April 2008 VA examination report showed a diagnosis of mild to moderate degenerative changes of the lumbar spine, whereas the July 2010 VA examination report indicated the Veteran had a diagnosis of spinal stenosis.  The May 2014 VA examination report indicated a diagnosis of degenerative joint disease (arthritis), first noted in 2007.  Thus, clarification is required as to the exact nature and specific diagnoses of the Veteran's low back disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of her low back disability, to include treatment from Dr. A. T.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any VA treatment records from July 2014 forward.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  Request from the Veteran whether she is in receipt of SSA disability benefits, apart from her Supplemental Security Income benefits.  If she is in receipt of SSA disability benefits, obtain all relevant records.

3.  Thereafter, forward the Veteran's claims file to an orthopedic specialist, other than the May 2014 VA examiner.  The clinician is requested again to review the claims folder, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined again.  Based on the review of the Veteran's claims file, the clinician is asked to opine on the following:

a.  Identify any diagnosed back disability present since approximately March 2008.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed low back disability is caused by or related to service;

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed low back disability is caused by or due to the Veteran's service-connected bilateral knee and/or left hip disabilities; 

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed low back disability is aggravated by the Veteran's service-connected bilateral knee and/or left hip disabilities.  If the examiner determines that the low back disability is aggravated by her service-connected bilateral knee and/or left hip disabilities, the examiner should report the baseline level of severity of the low back disability prior to the onset of aggravation.  If some of the increase in severity of the low back disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In providing the requested opinions, the examiner should also address the representative's contention that the Veteran's service-connected knee and hip disabilities caused the Veteran's obesity by rendering her unable to exercise.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

4.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

